Citation Nr: 0811938	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-21 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to VA vocational rehabilitation and employment 
(VR&E) services under the provisions of 38 U.S.C.A. Chapter 
31.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
December 1992, from February 1997 to August 1999, and from 
July 2000 to February 2001.  

This appeal arises from a December 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that a veteran is entitled to a 
rehabilitation program if he has a service-connected 
disability rated as 20 percent disabling and is determined by 
the Secretary to be in need of rehabilitation because of an 
employment handicap.  38 C.F.R. § 3102 (West 2002).  

According to a June 2004 rating decision, the veteran's 
service connected disabilities include a cervical and 
thoracic myofasciitis, rated as 10 percent disabling; plantar 
fasciitis of the right foot, rated as 10 percent disabling; 
plantar fasciitis of the left foot, rated as 10 percent 
disabling; a left knee strain rated as noncompensably 
disabling; and pseudofolliculitis barbae, rated as 
noncompensably disabling.  In combination the veteran's 
service connected disabilities are rated as 30 percent 
disabling.  

The VA Vocational Rehabilitation Counselor in the December 
2005 determination noted that the veteran was not in need of 
Vocational Rehabilitation services because he had not proven 
that he had difficulty getting or keeping a job which matched 
his interests, skills, and talents.  The veteran had not 
shown that his service-connected disabilities caused an 
employment handicap, and that his education and training did 
not overcome this difficulty.  

The Counseling Record-Narrative Report of December 2005 noted 
the veteran had a Bachelor's degree in Broadcast Productions 
and a Masters degree in Human Resources.  He had work 
experience and transferable skills from working in Logistics 
Management in military and civilian positions.  He reported 
difficulties with lifting, prolonged sitting, twisting, 
prolonged standing and walking.  At that time the veteran was 
employed with VA as a Veterans Service Representative.  The 
counselor found the veteran had overcome his impairment based 
on his educational history and employment record.  

Subsequently in February 2008 the veteran appeared and gave 
testimony before an Acting Veterans Law Judge.  The veteran 
contended he had lost his job with VA due to his service-
connected disabilities.  He asserted that the lifting 
required strained his back.  In addition, he reported filing 
a claim for carpal tunnel syndrome which he stated caused him 
to be unable to perform his duties at work.  The veteran 
contends that his claims folder and his VA records of 
treatment, which he states include a 2006 VA examination 
should be obtained and considered.  

In March 2008 the veteran submitted a Notification of 
Personnel Action which indicated he had been removed as a 
Veterans Service Representative.  A copy of a VA December 
2006 e-mail message indicates the veteran was a former 
employee who was dismissed for performance deficiency.  

A review of the evidence has raised several questions:  One 
does the veteran have any other current service connected 
disabilities, such as carpal tunnel syndrome?  Two, was the 
veteran terminated from his employment with VA due to any 
impairment caused by a service-connected disability?  And, 
three, has the veteran been able to obtain another position 
since he was terminated?  These questions directly relate to 
the central issue of whether the veteran has an employment 
handicap which he has been unable to overcome.  The claim 
must be remanded to obtain his claims folder and personnel 
records from VA.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
provide the name/s and address/es of any 
employers, where he has worked since his 
termination from VA.  

2.  VA should obtain the veteran's claims 
folder and associate it with his VA VR&E 
file.  

3.  VA should request that the veteran 
provide a release authorizing them to 
obtain the veteran's VA personnel file.  
Then his VA personnel file should be 
requested, obtained and associated with 
the claims folder.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



